Exhibit 10.1

FIFTH AMENDMENT TO

CREDIT AGREEMENT

This FIFTH AMENDMENT TO CREDIT AGREEMENT (the “Fifth Amendment or this
“Amendment”), effective as of January 29, 2008, is entered into by and among
Asbury Automotive Group, Inc. (the “Company”), each of the subsidiaries of the
Company listed on the signature pages hereof (the “Floor Plan Borrowers”), each
of the Lenders listed on the signature pages hereof (the “Lenders”), JPMorgan
Chase Bank, N.A., as Administrative Agent for the Lenders (the “Agent”),
JPMorgan Chase Bank, N.A., as Floor Plan Agent for the Lenders (the “Floor Plan
Agent”) and Bank of America, N.A., as Syndication Agent.

PRELIMINARY STATEMENT

WHEREAS, the Company, the Floor Plan Borrowers, the Lenders, the Agent, the
Floor Plan Agent and the Syndication Agent entered into that certain Revolving
Credit Agreement dated March 23, 2005, as amended by that First Amendment to
Credit Agreement and Waiver, effective March 1, 2006, that Second Amendment to
Credit Agreement dated August 1, 2006, that Third Amendment to Credit Agreement
dated March 8, 2007 and that Fourth Amendment to Credit Agreement dated
September 28, 2007 (as so amended, and as further amended from time to time, the
“Credit Agreement”), under the terms of which such Lenders agreed to make
available to the Company (a) a revolving credit commitment not to exceed at any
time $125,000,000.00 and (b) a floor plan loan commitment not to exceed
$425,000,000.00; and

WHEREAS, the Company and the Floor Plan Borrowers have requested the Lenders,
the Agent and the Floor Plan Agent to amend further certain provisions of the
Credit Agreement; and

WHEREAS, the Lenders, the Agent and the Floor Plan Agent have agreed to do so to
the extent reflected in this Amendment.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration and the mutual benefits, covenants and agreements herein
expressed, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. Defined Terms. All capitalized terms used in this Amendment and not otherwise
defined herein shall have the meanings ascribed to such terms in the Credit
Agreement.

2. Amendment to Section 1.1. (a) Section 1.1 of the Credit Agreement is hereby
amended by restating the definition of “Permitted Real Estate Debt” contained
therein, to read as follows:

 

-1-



--------------------------------------------------------------------------------

“Permitted Real Estate Debt” means Indebtedness of a Borrower or any Subsidiary
(i) secured solely by real estate owned by such Borrower or any Subsidiary
thereof, the amount of which does not exceed eighty-five percent (85%) of the
value of the real estate securing such Indebtedness (determined on a per loan
basis), as evidenced by an appraisal of the real estate ordered in connection
with obtaining such Indebtedness, and (ii) for which no Person other than the
obligor of such Indebtedness or the Company has any liability with respect to
such Indebtedness.

3. Ratification. The Company and each of the Floor Plan Borrowers hereby ratify
all of its Obligations under the Credit Agreement and each of the Loan Documents
to which it is a party, and agrees and acknowledges that the Credit Agreement
and each of the Loan Documents to which it is a party are and shall continue to
be in full force and effect as amended and modified by this Amendment. Nothing
in this Amendment extinguishes, novates or releases any right, claim, lien,
security interest or entitlement of any of the Lenders, the Agent or the Floor
Plan Agent created by or contained in any of such documents nor is the Company
nor any Floor Plan Borrower released from any covenant, warranty or obligation
created by or contained herein or therein.

4. Representations and Warranties. The Company and each of the Floor Plan
Borrowers hereby represents and warrants to the Administrative Agent and the
Lenders that (a) this Amendment has been duly executed and delivered on behalf
of the Company and each of the Floor Plan Borrowers, (b) this Amendment
constitutes a valid and legally binding agreement enforceable against the
Company and each of the Floor Plan Borrowers in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law, (c) the representations and warranties
contained in the Credit Agreement and the Loan Documents are true and correct on
and as of the date hereof in all material respects as though made as of the date
hereof, except as heretofore otherwise disclosed in writing to the Agent, (d) no
Default or Event of Default exists under the Credit Agreement or under any Loan
Document and (e) the execution, delivery and performance of this Amendment has
been duly authorized by the Company and each of the Floor Plan Borrowers.

5. Conditions to Effectiveness. This Amendment shall be effective upon the
execution and delivery hereof by all parties to the Agent and receipt by the
Agent of the following in form satisfactory to the Agent:

(a) this Amendment;

(b) the payment to the Agent of all billed fees and expenses (including the
billed fees and disbursements of Andrews Kurth LLP); and

(c) such other consents, approvals, opinions or documents as the Agent or the
Lenders may reasonably request.

6. Release and Indemnity. (a) The Company does hereby release and forever
discharge the Agent, Floor Plan Agent and each of the Lenders and each affiliate
thereof

 

-2-



--------------------------------------------------------------------------------

and each of their respective employees, officers, directors, trustees, agents,
attorneys, successors, assigns or other representatives from any and all claims,
demands, damages, actions, cross-actions, causes of action, costs and expenses
(including legal expenses), of any kind or nature whatsoever, whether based on
law or equity, which any of said parties has held or may now or in the future
own or hold, whether known or unknown, for or because of any matter or thing
done, omitted or suffered to be done on or before the actual date upon which
this Amendment is signed by any of such parties (a) arising directly or
indirectly out of the Loan Documents, or any other documents, instruments or any
other transactions relating thereto and/or (b) relating directly or indirectly
to all transactions by and between the Company, the Floor Plan Borrowers, or
their representatives and the Agent, the Floor Plan Agent and each Lender or any
of their respective directors, officers, agents, employees, attorneys or other
representatives. Such release, waiver, acquittal and discharge shall and does
include, without limitation, any claims of usury, fraud, duress,
misrepresentation, lender liability, control, exercise of remedies and all
similar items and claims, which may, or could be, asserted by the Company or any
Floor Plan Borrower including any such caused by the actions or negligence of
the indemnified party (other than its gross negligence or willful misconduct).

(b)The Company and each Floor Plan Borrower hereby ratifies the indemnification
provisions contained in the Loan Documents, including, without limitation,
Section 13.4 of the Credit Agreement, and agrees that this Amendment and losses,
claims, damages and expenses related thereto shall be covered by such
indemnities.

7. Counterparts. This Amendment may be signed in any number of counterparts,
which may be delivered in original or facsimile form each of which shall be
construed as an original, but all of which together shall constitute one and the
same instrument.

8. Governing Law. This Amendment, all Notes, the other Loan Documents and all
other documents executed in connection herewith shall be deemed to be contracts
and agreements under the laws of the State of New York and of the United States
of America and for all purposes shall be construed in accordance with, and
governed by, the laws of New York and of the United States.

9. Final Agreement of the Parties . Any previous agreement among the parties
with respect to the subject matter hereof is superseded by the Credit Agreement,
as amended by this Amendment. Nothing in this Amendment, express or implied is
intended to confer upon any party other than the parties hereto any rights,
remedies, obligations or liabilities under or by reason of this Amendment.

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

[Signatures on separate pages]